Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00281-CV

                                 IN RE VERANO LAND GROUP, LP

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 14, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 23, 2014, relator Verano Land Group filed a petition for writ of mandamus and a

motion requesting emergency relief pending a ruling on the mandamus petition. The court

considered the motion for emergency relief, and the response to that motion filed on behalf of the

real parties in interest, and issued an order denying emergency relief on April 24, 2014. Verano

then filed a motion for reconsideration of the order denying emergency relief. The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus and the motion for reconsideration

of the order denying emergency relief are denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM



1
 This proceeding arises out of Cause No. 2012CI01753, styled Fulbright & Jaworski, LLP v. Verano Land Group,
LP, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.